Case 4:20-mj-01699 Document 1 Filed on 09/11/20 in TXSD Page 1 of 5
      Case 4:20-mj-01699 Document 1 Filed on 09/11/20 in TXSD Page 2 of 5




                                        Attachment “A”

Your affiant, DEA Task Force Officer Jason Rogers, being duly sworn, deposes and states the
following:

1. I am an investigative or law enforcement officer within the meaning of Title 18, United States
   Code, Section 2510(7), that is, an officer of the United States who is empowered by law to
   conduct investigations of and make arrests for offenses enumerated in Title 18, United States
   Code, Section 2516.

2. Since February 2019, agents of the Drug Enforcement Administration (DEA), Federal Bureau
   of Investigation (FBI), Houston Police Department, along with Texas Department of Public
   Safety (DPS), Deer Park Police Department, Baytown Police Department, Navasota Police
   Department, Texas Department Criminal Justice (TDCJ), Pasadena Police Department, and the
   Harris County Precinct Five Constable’s Office have been conducting an investigation into the
   heroin, cocaine and methamphetamine trafficking activity of a Houston based Drug
   Trafficking Organization (DTO). During the course of this investigation, agents have utilized
   confidential sources, surveillance, controlled purchases of narcotics, telephone toll analysis,
   pen registers, precise GPS location services, pen toll analysis, physical and electronic
   surveillance, and court-authorized T-III interceptions of devices carried by multiple targets of
   this investigation to identify Michael GARNER (hereinafter referred to as GARNER), Benard
   JONES (hereinafter referred to as JONES), Tyson BARNETT (hereinafter referred to as
   BARNETT), and Stevie DORSEY (hereinafter referred to as DORSEY) as members of a
   Houston based DTO working together at the direction and control of GARNER (a documented
   Gangster Disciple gang member according to law enforcement databases), utilizing multiple
   locations to manufacture and distribute multi-kilogram quantities of methamphetamine, china
   white heroin, cocaine, and crack cocaine.

3. During this investigation, agents learned from identified witnesses and surveillance that
   GARNER was acting in a high ranking position of this DTO coordinating with multiple
   sources of supply for methamphetamine, china white heroin, and cocaine. Through the course
   of the investigation, agents identified 12218 Starlit Morning Dr, Houston, Texas; 7738 Morley
   St, Houston, Texas; 8118 Detroit St, Houston, Texas; and 8719 La Porte Rd, Houston, Texas
   as residential properties being utilized by this DTO and under the control of GARNER to
   manufacture, distribute, and stash methamphetamine, china white heroin, cocaine, and crack
   cocaine along with proceeds gained by the sales of methamphetamine, china white heroin,
   cocaine, and crack cocaine.

4. On April 17, 2019, agents conducted a controlled purchase of approximately 114 grams of
   crystal methamphetamine for $800.00 United States Currency (USC) utilizing a confidential
   source (hereinafter referred to as CS) and an undercover agent (hereinafter referred to as a UC).
   On this date, the CS placed a phone call to GARNER that was recorded and monitored by
   controlling agents and negotiated to meet with GARNER at a carwash located at 7820 Rockhill
   St, Houston, Texas to purchase 114 grams of crystal methamphetamine. During this operation,
   controlling agents met with the CS prior to the CS and UC departing to the meeting location
   and searched the CS to ensure the CS was clear of any and all contraband. While this was
      Case 4:20-mj-01699 Document 1 Filed on 09/11/20 in TXSD Page 3 of 5




   taking place, CS and UC were advised by GARNER that he was already at a different location
   and instructed the CS to go to the carwash and that GARNER would send someone to meet
   the CS and UC. On this same date, CS and UC traveled in the UC vehicle to 7820 Rockhill
   and parked inside a carwash bay. Immediately after the UC parked in the bay, a gray Lexus
   arrived and pulled directly behind the UC vehicle at an angle. The CS was provided the
   $800.00 USC by the UC and exited the vehicle and conducted the purchase with First Name
   Unknown, Last Name Unknown, aka MEANY, who was identified by the CS as a courier for
   GARNER. The UC was able to physically observe the transaction and took immediate custody
   of the narcotics from the CS once the CS returned to the UC vehicle.

5. On December 6, 2019, agents conducted a controlled purchase of approximately 5 grams of
   crack cocaine utilizing a CS and UC after sources and surveillance identified 8118 Detroit St,
   Houston, Texas as a stash house location utilized by GARNER and DTO members to distribute
   methamphetamine, china white heroin, cocaine, and crack cocaine. During this operation, the
   CS placed a recorded call to GARNER at the direction of controlling agents. After the call to
   GARNER, CS traveled with the UC in UC’s vehicle to 8118 Detroit St, Houston, Texas. The
   UC dropped the CS off across the street from 8118 Detroit and provided the CS $200.00 USC.
   The CS walked to the back door of 8118 Detroit St and then returned with approximately 5
   grams of crack cocaine. The CS was equipped with an audio/video recording device, and
   agents could hear the CS speaking with JONES. Agents learned from the audio recording and
   directly from CS that JONES actually manufactured the crack cocaine in front of the CS prior
   to selling the crack cocaine to the CS. During this operation, CS was able to initiate
   conversation with JONES for prices of crystal methamphetamine. CS was quoted $20.00 per
   gram by JONES. The CS was searched before and after this operation to ensure CS had no
   contraband prior to the drug transaction.

6. On February 24, 2020, agents conducted a controlled purchase of approximately 56 grams of
   crystal methamphetamine for $400.00 USC from BARNETT, facilitated by GARNER
   utilizing a CS and UC. On this date, CS placed a recorded phone call at the direction of
   controlling agents to GARNER, and CS was instructed by GARNER to “come on.” Affiant
   knows from previous controlled purchases of narcotics and numerous authorized T-III
   interceptions of communications with GARNER Target Devices, that GARNER will tell
   known purchasers of narcotics to “come on,” indicating that he knows exactly why the person
   is calling and is known to not like to talk specifics over cellular telephones in attempt to elude
   law enforcement. After the call to GARNER was placed, the CS and UC traveled in the UC
   vehicle to 8118 Detroit St, Houston, Texas and pulled into the driveway. The CS then exited
   the UC vehicle and walked to the back door of 8118 Detroit St. The CS then returned to the
   UC vehicle and immediately handed the UC the 56 grams of crystal methamphetamine the CS
   purchased within 8118 Detroit St. During the CS debrief, CS identified BARNETT as the
   individual who actually conducted the transaction and advised that GARNER was at the
   residence during the transaction and even instructed BARNETT to ask the CS who the driver
   was that drove the CS.

7. On March 4, 2020, agents conducted a controlled purchase of approximately 114 grams of
   crystal methamphetamine for $800.00 USC from DORSEY, facilitated by GARNER, utilizing
   a CS and UC. On March 3, 2020, the CS placed a recorded phone call to GARNER at the
   direction of controlling agents to set a meet for the following day. During the recorded
      Case 4:20-mj-01699 Document 1 Filed on 09/11/20 in TXSD Page 4 of 5




   conversation, GARNER instructed the CS to call him the next day when the CS is ready. On
   March 4, 2020, CS placed a recorded phone call to GARNER in which this call was not
   recorded due to equipment failure, but it was witnessed by officers as well as confirmed by
   telephone toll analysis. During this call, the CS told GARNER that the CS was ready to come
   for “4” (affiant knows through training and experience this was CS’s narco-coded way of
   asking for 4 ounces of crystal methamphetamine). CS was advised by GARNER that he
   (GARNER) “had not messed with that in a while.” Then, GARNER advised he would call the
   CS back. Affiant notes that during this time in the investigation, agents were aware from T-III
   interceptions that GARNER was transitioning to a new cellular telephone device for
   conducting narcotics transactions. GARNER did attempt to call the CS back from cellular
   telephone number 346-324-9754 (this cellular device was later identified as GARNER’s
   replacement device, and agents did obtain court authorization for T-III interceptions of wire
   and electronic communication to this device on June 16, 2020). The CS did not answer the
   incoming call from cellular telephone number 346-324-9754 and soon after received multiple
   incoming calls from cellular telephone number 832-971-2459. Agents identified cellular
   telephone number to be utilized by DORSEY based on multiple T-III interceptions on
   GARNER Target Devices. The CS then placed a recorded outgoing call to DORSEY’s device
   as directed by controlling agents. GARNER answered the call on DORSEY’s device and
   instructed the CS to call cellular telephone number 832-971-2459 back when the CS was ready
   to meet and further instructed that “he,” indicating someone other than GARNER, would meet
   the CS near Old Galveston Rd. During this call with the CS, GARNER asked the CS who the
   CS would be with, indicating to agents GARNER was screening who the CS would bring to
   the meet in an attempt to be cautious. At the direction of the controlling agents, CS placed a
   second call to DORSEY’s cellular telephone and spoke directly with DORSEY. DORSEY
   instructed the CS to travel to the La Fronda Motel located at 306 Winkler Dr, Houston, Texas.
   CS and UC then traveled to this location and was further instructed upon arrival by DORSEY
   to park near a red vehicle in the lot and instructed the CS to walk up the stairs of the motel to
   meet with DORSEY. The UC then handed the CS $800.00 USC and an audio/video recording
   device. The CS then met with DORSEY in a motel room on the second floor and conducted
   the transaction. After the purchase took place, the CS returned to the UC vehicle and
   immediately turned over the crystal methamphetamine to the UC. The CS was searched before
   and after this operation took place to ensure that the CS had no contraband prior to the drug
   transaction.

8. On June 25, 2020, agents conducted surveillance of 8118 Detroit St, Houston, Texas in
   conjunction with authorized T-III interceptions of GARNER’s Target Device. During this
   surveillance, agents were notified by monitoring agents of a pending narcotics transaction set
   to take place between GARNER and Donald CUNNINGHAM (hereinafter referred to as
   CUNINGHAM). Agents learned that CUNNINGHAM contacted GARNER and requested
   “clear.” Agents know, based on training and experience, that the term “clear” is narco-coded
   language for crystal methamphetamine. Agents conducted research through law enforcement
   databases and found that the cellular telephone number 281-639-9022 had a history of being
   utilized by CUNNINGHAM. Agents further learned that CUNNINGHAM was originally
   advised by GARNER to wait due to the presence of police in the area. Agents also learned
   from the T-III interceptions of GARNER that CUNNINGHAM advised he would be at the
   location in approximately 15 minutes. Agents continued surveillance of 8118 Detroit St,
   Houston, Texas and observed a white Chevrolet truck arrive at the location and only stay for a
Case 4:20-mj-01699 Document 1 Filed on 09/11/20 in TXSD Page 5 of 5
